Name: Commission Regulation (EEC) No 2436/91 of 7 August 1991 opening an invitation to tender for the sale of baled tobacco held by the German, Greek and Italian intervention agencies
 Type: Regulation
 Subject Matter: trade;  marketing;  trade policy;  plant product
 Date Published: nan

 10 . 8. 91 Official Journal of the European Communities No L 222/23 COMMISSION REGULATION (EEC) No 2436/91 of 7 August 1991 opening an invitation to tender for the sale of baled tobacco held by the German, Greek and Italian intervention agencies made for tenders to be submitted in ecus ; whereas the operative event for the agricultural conversion rate to be applied to tenders for which contracts are awarded is the withdrawal of the tobacco ; whereas, however, in certain cases the agricultural conversion rate applicable on the final date for submission of tenders should be used ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : Article 1 Eleven lots of baled raw tobacco from the 1986, 1987, 1988 and 1989 harvests, held by the German, Greek and Italian intervention agencies, with a total weight of 105 486 276 kilograms, broken down by variety as shown in the Annex hereto, shall be sold for export . The lots shall be sold successively on the principle that each new group of lots shall not be sold until the pre ­ ceding group of lots has been awarded. The Commission shall give notice of the sale of the lots in notices of invita ­ tion to tender to be published in the Official Journal of the European Communities, C series. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 1737/91 (2), and in particular Article 7 (4) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation EEC) No 2205/90 (4), and in particular Article 5 (3) thereof, Whereas Commission Regulation (EEC) No 3389/73 (*), as last amended by Regulation (EEC) No 395/90 (6), lays down the procedure and conditions for the sale of tobacco held by intervention agencies ; Whereas, on account of the problems caused by the storage of baled tobacco, and in particular the cost of storage, an invitation to tender should be opened for the sale of the tobacco in lots ; whereas this tobacco should be intended for export, without refund ; whereas, in order to ensure tenders are obtained for all tobacco varieties, provi ­ sion should be made to sell by groups of lots, beginning with those varieties for which there is least demand on the market ; Whereas payment for all these lots is made before the tobacco is removed ; whereas it should be provided that, at the request of the successful tenderer, the security should be released progressively as the quantities of tobacco are exported ; Whereas the sale by groups of lots should be carried out at close intervals and, as a result, it is necessary to dero ­ gate from Article 3 of Regulation (EEC) No 3389/73 as regards the time limit of 45 days between the date of publication of the notice in the Official Journal of the European Communities and the date fixed for the submission of tenders, which should be reduced to 20 days ; Whereas, for tendering procedures covering tobacco stored in several Member States, provision should be Article 2 The sale shall take place in accordance with the tendering procedure provided for in Regulation (EEC) No 3389/73. Article 3 The deadline for the submission of tenders at the head ­ quarters of the Commission of the European Communi ­ ties shall be as indicated in the notice of invitation to tender for each group of lots . Notwithstanding Article 3 of Regulation (EEC) No 3389/73, the notices of invitation to tender may be published in the Official Journal 20 days before the date fixed for the submission of tenders. Article 4 The closing date referred to in Article 9 ( 1 ) of Regulation (EEC) No 3389/73 for removal of the tobacco by the successful tenderer shall be : (  ) OJ No L 94, 28. 4. 1970, p. 1 . 0 OJ No L 163, 26. 6. 1991 , p. 11 . (3) OJ No L 164, 24. 6. 1985, p. 1 . (4) OJ No L 201 , 31 . 7. 1990, p. 9 . (0 OJ No L 345, 15. 12. 1973, p. 47. ( «) OJ No L 42, 16. 2. 1990, p. 46. No L 222/24 Official Journal of the European Communities 10 . 8 . 91 (a) at the end of the fourth month following the date of publication of the result of the tendering procedure in the Official Journal of the European Communities, in respect of at least one third of the lots ; (b) at the end of the sixth month following the said date for the remaining tobacco. Article 5 1 . The security referred to in Article 5 of Regulation (EEC) No 3389/73 must, for the tobacco stored in Germany, be lodged with and in the name of the Bunde ­ sanstalt fur landwirtschaftliche Markteordnung (BALM) Adickesalle 40 , D-6000 Frankfurt am Main, for the tobacco stored in Greece with and in the name of the Ypiresia Diachirisis Agoron Georgikou Proionton (Ydagep), Acharnon 241 , GR-10446 Athens, and for the tobacco stored in Italy with and in the name of Azienda di Stato per gli interventi nel mercato agricolo, sezione specializzata per il tabacco (AIMA), via Cuddio Galimberti 47, 1-00136 Rome (Italy). 2. The Commisison shall inform the relevant interven ­ tion agency forthwith of the result of the sale by tender. The agency shall immediately release the securities of tenderers whose tenders were inadmissible or who were unsuccessful . Save as otherwise provided in the second subparagraph of Article 7 of Regulation (EEC) No 3389/73, the securities of the successful tenderer or tenderers shall be released once the conditions laid down in Article 7 (c) of that Regulation have been fulfilled. 3 . On application by the person concerned, the secu ­ rity shall be released by instalments in proportion to the quantities of tobacco in respect of which the proof referred to in Article 7 (c) of the said Regulation has been furnished. Article 6 Notwithstanding Article 4 (2) of Regulation (EEC) No 3389/73, the price per kilogram of tobacco tendered must be expressed in ecus per kilogram. Article 7 The operative event for the agricultural conversion rate applied for payment :  of securities, shall be the time limit referred to in Article 3,  of tenders which are awarded as contract, shall be the withdrawal of all the tobacco concerned. However, in cases where all the tobacco is withdrawn before the end of the month following that of the time referred to in Article 3, the rate of exchange into national currency of the tenders which are awarded a contract shall be the agricultural conversion rate in force on that date . Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission 10. 8 . 91 Official Journal of the European Communities No L 222/25 ANNEX First sale Lot No Variety Harvest Stored at intervention agency Weight (kg) 1 Tsebelia Tsebelia Tsebelia Tsebelia Tsebelia Tsebelia 1987 1987 1988 1988 1989 1989 BALM AIMA AIMA Ydagep AIMA Ydagep 1 002 269 4 647 876 16 728 093 94 245 4 904 746 2 487 824 2 Mavra Mavra Mavra Mavra Mavra Mavra Mavra 1986 1987 1987 1988 1988 1989 1989 Ydagep AIMA Ydagep AIMA Ydagep AIMA Ydagep 612 982 1 212 508 333 872 7 379 863 1 189 776 419 673 2 085 169 3 Forchheimer Havanna Forchheimer Havanna Forchheimer Havanna 1987 1988 1988 AIMA AIMA AIMA 1 076 394 2 221 958 642 795 4 Badischer Geudertheimer 1988 AIMA 7 517 715 Second sale Lot No Variety Harvest Stored at intervention agency Weight (kg) 1 Kaba Koulak n.c . Kaba Koulak n.c . Kaba Koulak n.c . Myrodata Myrodata Zychnomyrodata Zychnomyrodata 1986 1988 1989 1988 1989 1988 1989 Ydagep Ydagep Ydagep Ydagep Ydagep Ydagep Ydagep 318 463 375 154 1 100 006 264 757 3 129 700 396 773 413 036 2 Xanti Yaka Xanti Yaka Perustitza Perustitza Erzegovina Erzegovina 1988 1989 1988 1989 1988 1989 AIMA AIMA AIMA AIMA AIMA AIMA 1 890 224 2 934 096 1 556 999 1 221 911 370 695 471 274 Third sale Lot No Variety Harvest Stored at intervention agency Weight (kg) 1 Burley EL Burley I Burley I Badischer Burley Burley EL Burley I Badischer Burley Kentucky Kentucky Kentucky Maryland Maryland 1986 1987 1988 1988 1988 1989 1989 1987 1988 1989 1988 1989 Ydagep AIMA AIMA AIMA Ydagep AIMA AIMA AIMA AIMA AIMA AIMA AIMA 504 667 1 724 626 2 937 069 864 592 546 668 1 006 072 65 815 656 976 126 965 166 105 93 224 96 825 No L 222/26 Official Journal of the European Communities 10 . 8 . 91 Lot No Variety Harvest Stored at intervention agency Weight (kg) ' 2 Bright 1987 AIMA 439 462 Bright 1988 AIMA 2 390 963 Virginia EL 1988 Ydagep 1 139 Bright 1989 AIMA 523 638 Fourth sale Lot No Variety Harvest Stored at intervention agency Weight (kg) 1 Basmas 1986 Ydagep 238 844 Basmas 1987 Ydagep 91 826 Basmas 1988 Ydagep 3 119 982 Basmas 1989 Ydagep 3 168 839 2 Katerini 1986 Ydagep 459 948 Katerini 1988 Ydagep 2 617 348 Katerini 1988 AIMA 402 322 Katerini 1989 Ydagep 1 817 793 Katerini 1989 AIMA 98 170 3 Kaba koulak CI . 1986 Ydagep 1 190 990 Kaba koulak CI . 1988 Ydagep 5 723 391 Kaba koulak CI . 1989 Ydagep 5411 171